DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 14-27, 29-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-9, 14-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on NR CA for cross-carrier scheduling with different numerologies” (hereinafter referred to as Huawei) in view of NPL “On Cross-carrier Scheduling with Different Numerologies” (hereinafter referred to as OPPO).

	RE Claim 1, Huawei discloses a method of wireless communication comprising:
	generating a control channel in at least one slot of a first cell (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of one or more second cells (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	transmitting the control channel to one or more user equipment (UE) (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of the first cell and the an SCS of the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)); and
	wherein the number of DCI is based at least in part on a maximum number of DCI that may be contained within each of the plurality of control channel segments (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC; number of DCIs being no more than the maximum number of valid DCIs).
	Huawei does not specifically disclose wherein the maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells.
	However, OPPO teaches of wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells (See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the predetermined maximum number of DCI is determined based on a See OPPO Section 4).

	RE Claim 2, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein the first cell comprises a scheduling cell (See Huawei FIG 10; page 9 – scheduling cell CC1) and the one or more second cells comprise scheduled cells that are scheduled by the first cell (See Huawei FIG 10; page 9 – second cell CC2 comprising scheduled cells that are scheduled by first cell (CC1)).

	RE Claim 3, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein the control channel is a physical downlink control channel (PDCCH) transmitted by the first cell to the one or more UEs in the one or more second cells (See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 4, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein the control information comprises one or more of a grant for a physical downlink shared channel (PDSCH), a grant for physical uplink shared channel (PUSCH), DCI within a PDCCH (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs), or a slot format indication.

Claim 5, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein the control channel is used for cross carrier scheduling of the one or more second cells (See Huawei FIG 10; page 9 – cross carrier scheduling).

	RE Claim 6, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel used by the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 7, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, further comprising: associating each of the plurality of control channel segments with one or more particular slots in the one or more second cells (See Huawei FIG 10; page 9 – segments of CC1 associated with particular slots of CC2).

	RE Claim 8, Huawei, modified by OPPO, discloses a method, as set forth in claim 7 above, wherein associating each of the plurality of control channel segments with the one or more particular slots in the one or more second cells further comprises aligning each of the plurality of control channel segments to a timing of the one or more particular slots in the one or more second cells (See Huawei FIG 9 – segments aligned in part on ending of segment vs. corresponding slot start time in second cell).

Claim 9, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein each of the plurality of control channel segments contain respective control channel information corresponding to the slots in the one or more second cells (See Huawei FIG 10; page 9 – CC1 segments contain DCI corresponding to slots of CC2).

	RE Claim 14, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above. Huawei does not specifically disclose wherein the maximum number of DCI is configured to cover all possible SCSs of the one or more second cells.
	However, OPPO teaches of wherein the maximum number of DCI is configured to cover all possible SCSs of the one or more second cells (See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the maximum number of DCI is configured to cover all possible SCSs of the one or more second cells, as taught in OPPO. One is motivated as such in order to better determine the maximum number of detectable/valid DCIs that would be required to attain peak data (See OPPO Section 4).

	RE Claim 15, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, further comprising: 
See OPPO FIG 3; Section 4 – i.e. limit of number of detectable DCIs is defined).

	RE Claim 16, Huawei, modified by OPPO, discloses a method, as set forth in claim 15 above, wherein the DCIs are unicast DCIs (See Huawei FIG 10; page 9 – unicast DCI).

	RE Claim 17, Huawei, modified by OPPO, discloses a method, as set forth in claim 15 above, further comprising: providing at least one unicast DCI for each slot of the second cell (See Huawei FIG 10; page 9 – at least one unicast DCI for each slot in CC2).

	RE Claim 18, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above, wherein each DCI is configured to include one of a plurality of format types of DCI that are supported by a UE of the one or more UEs, wherein the plurality of format types includes one or more of a DCI for unicast transmission (See Huawei FIG 10; page 9 – DCI for unicast), a DCI for semi-persistent scheduling (SPS) activation/deactivation, a DCI for broadcast transmission, a DCI for random access and paging, a DCI for system information transmission, or a group common DCI.

	RE Claim 19, Huawei, modified by OPPO, discloses a method, as set forth in claim 18 above, wherein the DCI for unicast transmission includes one or more of a DCI See Huawei FIG 10; page 9 – i.e. DCI for DL unicast); or a DCI for UL unicast transmission.

	RE Claim 20, Huawei discloses an apparatus for wireless communication, comprising: 
	at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor (See Huawei FIG 10; page 9 – wireless communication nodes comprising processors, transceivers, and memories), wherein the at least one processor is configured to: 	generate a transmission including a control channel in at least one slot of a first cell (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of one or more second cells (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	transmit the control channel to one or more user equipment (UE) (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of the first cell and the an SCS of the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)); and
	wherein the number of DCI is based at least in part on a maximum number of DCI that may be contained within each of the plurality of control channel segments (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC; number of DCIs being no more than the maximum number of valid DCIs).
	Huawei does not specifically disclose wherein the maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells.
	However, OPPO teaches of wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells (See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in See OPPO Section 4).
 
	RE Claim 21, Huawei, modified by OPPO, discloses an apparatus, as set forth in claim 20 above, wherein the first cell comprises a scheduling cell (See Huawei FIG 10; page 9 – scheduling cell CC1) and the one or more second cells comprise scheduled cells that are scheduled by the first cell (See Huawei FIG 10; page 9 – second cell CC2 comprising scheduled cells that are scheduled by first cell (CC1)).

	RE Claim 22, Huawei, modified by OPPO, discloses an apparatus, as set forth in claim 20 above, wherein the control channel is a physical downlink control channel (PDCCH) transmitted by the first cell to the one or more UEs in the one or more second cells (See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 23, Huawei, modified by OPPO, discloses an apparatus, as set forth in claim 20 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel for the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 24, Huawei discloses a method of wireless communication comprising:
See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of a second cell (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	decoding the control channel (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of the first cell and the an SCS of the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)); and
	wherein the number of DCI is based at least in part on a maximum number of DCI that may be contained within each of the plurality of control channel segments (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC; number of DCIs being no more than the maximum number of valid DCIs).
	Huawei does not specifically disclose wherein the maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells.
	However, OPPO teaches of wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells (See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells, as taught in OPPO. One is motivated as such in order to better determine the maximum number of detectable/valid DCIs that would be required to attain peak data (See OPPO Section 4).

	RE Claim 25, Huawei, modified by OPPO, discloses a method, as set forth in claim 24 above, wherein the control channel is a physical downlink control channel See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 26, Huawei, modified by OPPO, discloses a method, as set forth in claim 24 above, wherein the control information comprises one or more of a grant for a physical downlink shared channel (PDSCH), a grant for physical uplink shared channel (PUSCH), downlink control indicators (DCIs) within a PDCCH (See Huawei FIG 10; page 9 – DCI within PDCCH), or a slot format indication.

	RE Claim 27, Huawei, modified by OPPO, discloses a method, as set forth in claim 24 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel for the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 29, Huawei discloses an apparatus for wireless communication, comprising: at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to: 
	Receive, by a user equipment (UE) from a first cell, a control channel in at least one slot (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	decode the control channel (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of the first cell and the an SCS of the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)); and
	wherein the number of DCI is based at least in part on a maximum number of DCI that may be contained within each of the plurality of control channel segments (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC; number of DCIs being no more than the maximum number of valid DCIs).
	Huawei does not specifically disclose wherein the maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells.
See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells, as taught in OPPO. One is motivated as such in order to better determine the maximum number of detectable/valid DCIs that would be required to attain peak data (See OPPO Section 4).

	RE Claim 30, Huawei, modified by OPPO, discloses an apparatus, as set forth in claim 29 above, further comprising: 
	the at least one processor configured to set the maximum number of DCI equal to a fixed N number of DCI that the apparatus is to decode for each of the plurality of control channel segments (See OPPO FIG 3; Section 4 – i.e. limit of number of detectable DCIs is defined).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on NR CA for cross-carrier scheduling with different numerologies” (hereinafter referred to as Huawei) in view of NPL “On Cross-carrier Scheduling with Different Numerologies” (hereinafter referred to as OPPO) and Bagheri et al. (US# 2020/0053757 hereinafter referred to as Bagheri).

	RE Claim 10, Huawei, modified by OPPO, discloses a method, as set forth in claim 1 above. Huawei, modified by OPPO, does not specifically disclose wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells.
	However, Bagheri teaches of wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells (See Bagheri [0056] – multiple copies of same DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, modified by OPPO, wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells, as taught in Bagheri. One is motivated as such in order to improve decoding accuracy (See Bagheri [0056]).




Response to Arguments
	Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of claim 1, specifically, that Huawei does not specifically disclose “each of multiple plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of one or more second cells”, the Examiner respectfully disagrees. The Applicant has argued that Huawei teaches that the number of DCI is set for each scheduled CC (e.g. CC2) but does not teach setting or defining the number of DCI for each control channel segment (e.g. CC1). The Examiner disagrees and submits that Huawei does teach of setting or defining the number of DCIs in each control channel segment (e.g. CC1) (See Huawei FIG 10 – CC1 has a set/defined number of DCIs (shaded blocks) within the same segment (i.e. multiple DCIs within same simultaneous time period)). The fact that the already defined number of DCIs in CC1 can be used to also schedule/set DCIs for CC2 is a matter of the information contained in the DCIs being used to schedule CC2 and does not take away from CC1 already having a set number of DCIs in the control channel segment/s. That is, the claimed DCI and maximum number of DCI are for the control channel of the “first cell” (i.e. CC1).
	Regarding Applicant's arguments that the Oppo reference and Huawei reference would not be obvious to combine, specifically, because Oppo does not teach or suggest any application of a number of (e.g. maximum) DCI to anything but the entire slot, the Examiner respectfully disagrees. Oppo teaches of determining limits of number of 
	Regarding Applicant's arguments that the Oppo reference teaches determining the limit of DCIs based on UE complexity “regardless of the number of numerology of scheduled CCs”, the Examiner submits that this is an added separate embodiment. That is, this feature of considering the UE capabilities is presented in Oppo as a proposal to consider (“can be defined”). Section 4 of Oppo still defines the limits of number of detectable DCIs in a slot based on numerology of the scheduling cell and scheduled cell (i.e. SCS). 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US# 11,122,552 – which teaches of multiple DCI segments), Yavuz et al. (US# 2020/0128363 – which teaches of multiple DCIs scheduling second cell segments), Kwak et al. (US# 2020/0374881 – which teaches of plurality of DCI transmitted via segmented bits).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477